     Case 1:17-cv-00972-JPO Document 267 Filed 08/20/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,

                       Plaintiff,

                -against-                                  Case No.: 1:17-cv-972-JPO

 SHAOHUA (MICHAEL) YIN and BENJAMIN
 BIN CHOW,

                       Defendants, and

 LIZHAO SU, ZHIQING YIN, JUN QIN,
 YAN ZHOU, BEI XIE, and CHAOFENG JI,

                       Relief Defendants.



 ORDER MODIFYING PRELIMINARY INJUNCTION TO RELEASE FUNDS
          FOR SPECIAL MASTER FEES AND EXPENSES

       WHEREAS, on March 23, 2017, this Court entered a Preliminary Injunction

Order on Consent (ECF No. 27) (the “Preliminary Injunction”) freezing all funds in each

of five (5) Interactive Brokers accounts belonging to Relief Defendants Lizhao Su,

Zhiqing Yin, Jun Qin, Yan Zhou and Bei Xie, respectively (the “IB Accounts”);

       WHEREAS, on July 2, 2021, this Court entered an Order of Appointment of

Special Master (ECF No. 262) (the “Special Master Order”) appointing Joshua Larocca

as Special Master and, inter alia, setting forth provisions governing the Special Master’s

compensation;

       WHEREAS, on August 9, 2021, the Special Master filed his Initial Report (ECF

No. 265), setting forth an estimate of $109,850 (the “Estimate”) to carry out the work

described in the Special Master Order;
     Case 1:17-cv-00972-JPO Document 267 Filed 08/20/21 Page 2 of 3




       WHEREAS, on August 13, 2021, the Special Master informed the parties that he

had established an account at JPMorgan Chase Bank, N.A., NY with the Account No.

XXXXX3175 (the “Special Master Account”) for receipt of the Estimate amount, as

contemplated by ¶ 20 of the Special Master Order;

       WHEREAS, the Special Master Order, also at ¶ 20, directs the parties to “jointly

prepare a Proposed Order directing the release of sufficient funds from [the IB Accounts]

to compensate the Special Master for the entirety [of] the Estimate, and directing such

funds to the [Special Master] Account”; and

       WHEREAS, the Special Master Order, at ¶ 19, sets forth a schedule requiring the

Special Master to be compensated from each of the IB Accounts on a pro rata basis;

       IT IS HEREBY ORDERED that the Preliminary Injunction (ECF No. 27) is

modified as follows:

   1. Funds in the amount of $47,235.50 held in Interactive Broker Account No.

       UXXX9828 in the name of Relief Defendant Su are released and shall be paid

       directly to the Special Master Account;

   2. Funds in the amount of $48,334.00 held in Interactive Broker Account No.

       UXXX9198 in the name of Relief Defendant Z. Yin are released and shall be paid

       directly to the Special Master Account;

   3. Funds in the amount of $8,788.00 held in Interactive Broker Account No.

       UXXX8920 in the name of Relief Defendant Qin are released and shall be paid

       directly to the Special Master Account;




                                           -2-
    Case 1:17-cv-00972-JPO Document 267 Filed 08/20/21 Page 3 of 3




   4. Funds in the amount of $3,295.50 held in Interactive Broker Account No.

      UXXX1566 in the name of Relief Defendant Zhou are released and shall be paid

      directly to the Special Master Account; and

   5. Funds in the amount of $2,197.00 held in Interactive Broker Account No.

      UXXX3862 in the name of Relief Defendant Xie are released and shall be paid

      directly to the Special Master Account.



IT IS SO ORDERED this 20th day of August, 2021.



____________________________
HON. J. PAUL OETKEN
U.S. DISTRICT JUDGE




                                         -3-
